Order ~sued January .~ , 2013                                                     O0006g




                                             In The




                                     No. 05-12-01212-CV


                           KHYBER HOLDINGS, LLC, Appellant
                                              V.

            HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE
            FOR THE ASSET BACKED PASS-THROUGH CERTIFICATES
                EQUITY LOAN TRUST, SERIES 2006-FM2, Appellee


                                           ORDER

       We GRANT appellee’s unopposed motion for substitution of appellate counsel. We

DIRECT the Clerk of this Court to substitute Thomas G. Yoxall, Kirsten M. Castaneda, and

Daron L. Janis of the law f’Lrm Locke Lord LLP as counsel for appellee in the place of Robert F.

Maris and Matthew W. Lindsey of the law firm Maris & Lanier, P.C.




                                                      MOLLY
                                                      JUSTICE